Cite as: 577 U. S. ____ (2016)            1

                   SOTOMAYOR, J., concurring

SUPREME COURT OF THE UNITED STATES
   CHRISTOPHER EUGENE BROOKS v. ALABAMA
   ON APPLICATION FOR STAY AND PETITION FOR WRIT OF 

    CERTIORARI TO THE SUPREME COURT OF ALABAMA


        No. 15–7786 (15A755) (Decided January 21, 2016)]


   The application for stay of execution of sentence of death
presented to JUSTICE THOMAS and by him referred to
the Court is denied. The petition for a writ of certiorari is
denied.
   JUSTICE SOTOMAYOR, with whom JUSTICE GINSBURG
joins, concurring in the denial of certiorari.
   This Court’s opinion upholding Alabama’s capital sen-
tencing scheme was based on Hildwin v. Florida, 490 U.S.
638 (1989) (per curiam), and Spaziano v. Florida, 468 U.
S. 447 (1984), two decisions we recently overruled in Hurst
v. Florida, 577 U. S. ___ (2016). See Harris v. Alabama,
513 U.S. 504 (1995). I nonetheless vote to deny certiorari
in this particular case because I believe procedural obsta-
cles would have prevented us from granting relief.
2                   BROOKS v. ALABAMA

                    BREYER, J., dissenting



   JUSTICE BREYER, dissenting from denial of application
for stay of execution and petition for certiorari.
   Christopher Eugene Brooks was sentenced to death in
accordance with Alabama’s procedures, which allow a jury
to render an “advisory verdict” that “is not binding on the
court.” Ala. Code §13A–5–47(e) (2006). For the reasons
explained in my opinions concurring in the judgment in
Hurst v. Florida, ante, at 1, and Ring v. Arizona, 536 U.S.
584, 613–619 (2002), and my dissenting opinion in Schriro
v. Summerlin, 542 U.S. 348, 358–366 (2004), I dissent
from the order of the Court to deny the application for stay
of execution and the petition for a writ of certiorari.
   Moreover, we have recognized that Alabama’s sentenc-
ing scheme is “much like” and “based on Florida’s sentenc-
ing scheme.” Harris v. Alabama, 513 U.S. 504, 508
(1995). Florida’s scheme is unconstitutional. See Hurst,
ante, at 1 (BREYER, J., concurring in judgment). The
unfairness inherent in treating this case differently from
others which used similarly unconstitutional procedures
only underscores the need to reconsider the validity of
capital punishment under the Eighth Amendment. See
Glossip v. Gross, 576 U. S. ___, ___ (2015) (BREYER, J.,
dissenting) (slip op., at 1–2). I respectfully dissent.